Citation Nr: 1032323	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-30 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.  
He was awarded the Combat Infantryman Badge for his combat 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
reopened the Veteran's application for entitlement to service 
connection for PTSD, but denied entitlement to service connection 
for PTSD on the merits.

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, the Board must first review the RO determination that new 
and material evidence has been submitted to reopen the previously 
denied claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD 
was denied in an unappealed rating decision dated in October 
2000.  

2.  Reopening of the claim for entitlement to service connection 
for PTSD was denied in an unappealed rating decision of May 2003.

3.  The evidence received since the May 2003 rating decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

4.  The Veteran served in combat.

5.  The competent medical evidence of record is in equipoise with 
respect to whether the Veteran has a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied service 
connection for PTSD and the May 2003 rating decision that denied 
reopening of the claim for entitlement to service connection for 
PTSD are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  PTSD was incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The reopening of the claim of service connection for PTSD and the 
subsequent grant of service connection for PTSD constitutes a 
complete grant of the benefits sought on appeal with respect to 
the claim to reopen and the underlying service connection claim 
at issue.  As such, any defect with regard to VA's duty to notify 
and assist the Veteran with the development of his claim is 
harmless error, and no further discussion of VA's duty to notify 
and assist is necessary.


Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  One exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis for Claim to Reopen

The Veteran's original claim of service connection for PTSD was 
denied by way of an RO rating decision in October 2000.  The 
Veteran did not appeal this decision, and it therefore became 
final.  The basis for the denial was that the Veteran did not 
have a diagnosis of PTSD.  

Reopening of the claim of entitlement to service connection for 
PTSD was denied in a May 2003 rating decision.  The Veteran did 
not appeal this decision; therefore, it became final.  38 C.F.R. 
§ 20.1103.

The claim to reopen was denied in May 2003 because the newly 
submitted evidence was not new and material.  The newly submitted 
evidence showed no evidence of treatment for any psychiatric 
conditions, to include PTSD.  The evidence of record at the time 
of the May 2003 rating decision included the service treatment 
records, which did not show any psychiatric complaints or 
diagnoses.  

The service personnel records confirm that the Veteran served in 
combat, which is evidenced by his receipt of the Combat 
Infantryman Badge.  Also of record at the time of the last final 
prior denial in May 2003 were the VA treatment records from April 
2001 to December 2001, which did not show any treatment for PTSD.

Evidence added to the claims file since the last final denial, in 
May 2003, includes a diagnosis of PTSD.  Specifically, a February 
2005 letter from a private psychologist, R.J. Munson, PhD shows 
that the Veteran is diagnosed with PTSD.  The letter indicates 
that the Veteran has a diagnosis of PTSD based on his traumatic 
service in Korea (including his frightful combat service at 
"Heartbreak Ridge," including the witnessing of deaths of 
friends and enemies).  Additionally, the newly submitted evidence 
includes a March 2005 letter from a L.C.S.W. at the Vet Center in 
Knoxville, Tennessee, which indicates that the Veteran 
exemplifies symptoms of PTSD related to his Korean War 
experience.

This evidence, which shows a current diagnosis of PTSD related to 
combat experience, is sufficient to reopen the claim because it 
is new and material.  As such, reopening of the claim is in 
order.

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis for Service Connection Claim for PTSD

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).   This 
claim is not affected by the amended regulations because the 
Veteran in this case is a combat Veteran, and the amended 
regulations only affect claims that involve stressor 
corroboration for non-combat Veterans.  

The Veteran claims that service connection for PTSD is warranted 
because it was incurred during combat service in Korea.  A review 
of the Veteran's service records confirms that he served in 
combat during the Korean Conflict, and therefore, this aspect of 
the claim is conceded. 

With respect to whether the Veteran has a diagnosis of PTSD, the 
evidence of record is at least in equipoise.  Notably, the 
Veteran submitted letters from a private psychologist, Dr. 
Munson, and a Vet Center VA licensed clinical social worker which 
both indicate that the Veteran suffers from PTSD related to his 
combat service.  In the March 2005 letter from the social worker, 
it was noted that the Veteran did, in fact, exemplify symptoms of 
PTSD related to his Korean War experience.  Those symptoms 
included recurring thoughts, dreams, and flashbacks a couple of 
times monthly; avoidance of conversations related to his trauma; 
inability to recall important aspects of his trauma; poor 
concentration; and, exaggerated startle responses.  
Significantly, the social worker noted that the Veteran scored a 
116 on the Mississippi Scale for Combat Related PTSD, which was 
above the cutoff of 107, and an indicator of combat related PTSD.  

In conjunction with the Veteran's service connection claim, he 
underwent a VA examination.  The report of that VA examination, 
which took place in April 2008, notes that the Veteran does not 
meet the criteria for a diagnosis of PTSD.  Instead, the examiner 
found that the Veteran has a diagnosis of major depression, in 
partial remission.  The etiology of such diagnosis is not given.  
Interestingly, the VA examiner addressed the opinion provided by 
Dr. Munson, but did not address the opinion provided by the Vet 
Center social worker, in particular as it pertained to the 
Mississippi Scale for Combat Related PTSD score.  

Thus, after reviewing the entire body of record, to include the 
two positive medical opinions and one negative medical opinion, 
the evidence is at least in equipoise with regard to whether the 
Veteran has a diagnosis of PTSD.  Therefore, all doubt is 
resolved in the Veteran's favor, and a PTSD diagnosis is also 
conceded.  That, coupled with his combat service, is sufficient 
to warrant service connection for PTSD.



ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


